[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 24, 2007
                             No. 07-11988                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00112-CV-WLS-1

LEONARD W. GIDDENS, JR.,


                                                           Plaintiff-Appellant,

                                  versus

CALHOUN STATE PRISON, et al.,

                                                                  Defendants,

KEVIN ROBERTS, Warden, Calhoun State Prison
DWIGHT AYRES, Dr.
LARRY EDWARDS, P.A.
KAREN DOUGLAS, Captain,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 24, 2007)
Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

      Appellant Leonard W. Giddens, Jr. (“Giddens”), a Georgia prisoner, appeals

pro se the district court’s grant of summary judgment to the defendants on his 42

U.S.C. § 1983 claim alleging a violation of his Eighth Amendment right to be free

of cruel and unusual punishment by failing to enforce the prison’s smoking ban.

On appeal, Giddens maintains that the prison’s smoking ban is not actively

enforced. He argues that this lack of enforcement amounts to deliberate

indifference on the part of the defendants, and that it poses an unreasonable risk to

his future health from the effects of second-hand smoke (“ETS”).

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Kelley v.

Hicks, 400 F.3d 1282, 1284 (11th Cir. 2005). Summary judgment is appropriate if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.

F ED. R. C IV. P. 56; Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). Conclusory

allegations based on subjective beliefs are insufficient to create a genuine issue of

material fact. Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000).



                                           2
There is a genuine issue of material fact only if the nonmoving party has produced

evidence such that a reasonable fact-finder could return a verdict in its favor.

Waddell v. Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir.

2001).

         The Eighth Amendment governs “the treatment a prisoner receives in prison

and the conditions under which he is confined.” Helling v. McKinney, 509 U.S. 25,

31 (1993). In order to establish a violation of the Eighth Amendment due to

exposure to ETS, a prisoner must show that the defendants have, “with deliberate

indifference, exposed him to levels of ETS that pose an unreasonable risk of

serious damage to his future health.” Id. at 35. In order to show that the risk was

unreasonable, a prisoner must establish that he is being exposed to unreasonably

high levels of ETS and that the risk to his health is so grave as to violate

contemporary standards of decency. Id. at 35-36. To establish deliberate

indifference, “the prisoner must prove three facts: (1) subjective knowledge of a

risk of serious harm; (2) disregard of that risk; and (3) by conduct that is more than

mere negligence.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004). “The

adoption of a smoking policy will bear heavily on the inquiry into deliberate

indifference.” Kelley, 400 F.3d at 1284 (quotation and citation omitted).

         After reviewing the record, we conclude that Giddens failed to present



                                           3
evidence sufficient for a jury to find that he was exposed to unreasonable levels of

ETS that posed an unreasonable risk of serious damage to his future health or that

prison officials acted with deliberate indifference. Giddens has established that he

was exposed to some level of ETS; however, Giddens has presented no evidence

showing the level of ETS to which he was exposed or to refute defendant Dr.

Ayres’s diagnosis that Giddens suffers from no serious respiratory or

cardiovascular medical problems that would put him at particular risk from ETS.

      Because Giddens failed to show that prison officials, acting with deliberate

indifference, exposed him to levels of ETS that pose an unreasonable risk of

serious damage to his future health, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.1




      1
          We DENY Giddens’ motions to supplement the record.

                                             4